1
                                                                             JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. SA CV 19-01911-AB (DFMx)
11   Adam Ghadiri
12                                                ORDER OF DISMISSAL FOR
                     Plaintiff,
13                                                LACK OF PROSECUTION
     v.                                           WITHOUT PREJUDICE
14
     Troys Burgers
15                                                (PURSUANT TO LOCAL RULE 41)
                     Defendants.
16
17
18
19
20
21         On January 10, 2020, the Court issued an Order to Show Cause why this case
22   should not be dismissed for lack of prosecution. (Dkt. No. 14). A written response to
23   the Order to Show Cause was ordered to be filed no later than January 27, 2020. No
24   response having been filed to the Court’s Order to Show Cause,
25         //
26
27         //
28
                                             1.
1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5
     Dated: February 5, 2020         _______________________________________
6                                    ANDRÉ BIROTTE JR.
7                                    UNITED STATES DISTRICT COURT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
